Case 3:14-cr-00175-WHA Document 956-9 Filed 12/31/18 Page 1 of 3




            EXHIBIT I
                Case 3:14-cr-00175-WHA Document 956-9 Filed 12/31/18 Page 2 of 3


                                              PACIFIC GAS AND ELECTRIC COMPANY


                             ELECTRIC INCIDENT REPORT FORM

TO: CALIFORNIA PUBLIC UTILITIES COMMISSION
PG&E Reference Number: EI170525A

                    CPUC Website                                                                10/20/2017 4:09:00 PM
                   CPUC recipient                                                            Date & Time CPUC notified
                  1-800-235-1076                                                                         PG&E
                Telephone Number                                                                     Reported by

                                                                                                     415-973-2782
                                                                                                  Telephone Number

Report Type:     20 Day Report

       INJURY/FATALITY: An incident which results in a fatality or personal injury to an employee or 3rd party rising to the
       level of in-patient hospitalization and is attributable or allegedly attributable to utility owned electric facilities. Incidents
       involving motor vehicles are not reportable unless they result in death or injury attributable or allegedly attributable to
       electrical contact with the utility owned electric facilities.

       MEDIA:       An incident that is attributable or allegedly attributable to Pacific Gas and Electric owned electric facilities,
       and is subject to significant public attention and/or media coverage.

      PROPERTY DAMAGE: A single electric incident where property damage of the utility or a single 3rd party is estimated
      to exceed $50,000 and is attributable or allegedly attributable to utility owned electric facilities.

       OPERATOR JUDGEMENT:                 Any incident that is significant in the judgement of the operator, even though it may not
       meet the incident reporting criteria.
       AIRCRAFT STRIKE:            Any incident involving aircraft striking PGE facilities, even though it may not meet the incident
       reporting criteria.




Initial Report Sent to CPUC – Date: 10/20/2017                        20 Day Report Sent to CPUC – Date: 11/17/2017
                  Case 3:14-cr-00175-WHA Document 956-9 Filed 12/31/18 Page 3 of 3


                                               PACIFIC GAS AND ELECTRIC COMPANY


                             ELECTRIC INCIDENT REPORT FORM

PG&E Reference Number: EI170525A                                                                                  20 Day Report

Date and Time of Incident:                            5/25/2017 11:09:00 AM
Date and Time Incident Determined Reportable: 10/20/2017 3:15:00 PM
Location of Incident:                         1100 Zamora Court
City: Milpitas                                Region: Central Coast                     County:     Santa Clara
Circuit/Facility: MILPITAS 1105                       Voltage:   12 kV
Service interrupted (time and date):           5/25/2017 11:09:00 AM   Total Customers affected:          3429
Service restored (time and date):              5/26/2017 2:11:00 AM    Major Customers affected:          TBD

Description of Incident:
On Thursday, May 25, 2017 at approximately 1109 hours a pothead riser failed resulting in a fire located at 1100 Zamora Court in
Milpitas, Santa Clara County.

The incident also caused a sustained outage to 3,429 customers on the Milpitas-1105 kV circuit. PG&E implemented switching
procedures to restore service to customers as follows:

   •   05/25/17 @ 1118 hours restored 19 customers
   •   05/25/17 @ 1125 hours restored 1,301 customers
   •   05/25/17 @ 1132 hours restored 887 customers
   •   05/25/17 @ 1208 hours restored 1,109 customers

PG&E completed repair work per EC notification 112903254 (Attachment 5) and power was restored to remaining 113 customers
on May 26, 2017 at approximately 0211 hours.

Attached with this report are the following:

   • 2015 and 2017 patrol records (Attachments 1 and 2)
   • 2013 and 2016 inspection records (Attachments 3 and 4)
   • EC Notification 112903254 (Attachment 5)

PG&E received an online claim on October 20, 2017 for this incident. PG&E’s Claims investigator reviewed this claim and
determined property damage to exceed $50,000. PG&E reported this incident on October 20, 2017 to the CPUC under the
Property Damage criterion. There were no injuries reported due to this incident.
Facility Type:    OH Primary

Injured Party Infomation:           No injuries reported.

Property Damage Description:        Exceeds $50,000.00
